DETAILED ACTION
This office action is in response to the communication received on 10/11/2022 concerning application no. 15/817,003 filed on 11/17/2017.
Claims 1, 3, 6-7, 9-10, 12, 15-16, 18-19, and 21-29 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 19 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a top edge of the substantially rectangular ultrasound image has a curvature that reflects the curved geometry of the configuration of the plurality of transducer elements” (Claim 7, 16, and 27), “adjusting scanlines acquired from an aperture that is higher than the lowest point of the curved geometry of the configuration of the transducer elements” (Claim 21, 23, and 29), and “wherein the adjusting comprises ignoring any echo data acquired for depths less than the lowest point of the curved geometry of the configuration of the transducer elements” (Claim 22 and 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 16, 18, 22, 24, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is indefinite for the following reasons:
Lines 3, recite “depth-origin point”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what a “depth origin point” refers to. One interpretation is that it refers to the focus point of the ultrasound signal. Another interpretation is that it is the starting point of the ultrasound transmission. A third interpretation is that it is the furthest point that the ultrasound is able to travel to and have its response obtained.
For purposes of examination, the Office is considering it is the start of transmission.
In its entirety, recite “wherein the…transducer elements”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be “substantially rectangular ultrasound image” in the case where the ultrasound image is defined based on the unclear feature of “depth-origin point”. That is, if the image has a curvature as the claim establishes, it is no longer rectangular would conflict with the term itself and with the claim it depends upon. 
Given that the Fig. 1 shows a rectangular image with no curvature and the other images are curvilinear and sector images, for purposes of examination, the Office is considering a “substantially rectangular ultrasound image” to be any image with at two straight boundaries. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 9 is indefinite for the following reasons:
Lines 3, recite “depth-origin point”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what a “depth origin point” refers to. One interpretation is that it refers to the focus point of the ultrasound signal. Another interpretation is that it is the starting point of the ultrasound transmission. A third interpretation is that it is the furthest point that the ultrasound is able to travel to and have its response obtained.
For purposes of examination, the Office is considering it is the start of transmission.
Line 4-8, recite “a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer element”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer element” is being compared to the prior recitation of the “substantially rectangular ultrasound image” as the claim states that they are “uniform” with one another. If they are compared to one another, it would be unclear which of the two “substantially rectangular ultrasound image” are the one claimed in claim 1.
For purposes of examination, the Office is considering there only to be one “substantially rectangular ultrasound image”. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
The claim in its entirety is indefinite. It would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 16 is indefinite for the following reasons:
Lines 3, recite “depth-origin point”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what a “depth origin point” refers to. One interpretation is that it refers to the focus point of the ultrasound signal. Another interpretation is that it is the starting point of the ultrasound transmission. A third interpretation is that it is the furthest point that the ultrasound is able to travel to and have its response obtained.
For purposes of examination, the Office is considering it is the start of transmission.
In its entirety, recite “wherein the…transducer elements”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be “substantially rectangular ultrasound image” in the case where the ultrasound image is defined based on the unclear feature of “depth-origin point”. That is, if the image has a curvature as the claim establishes, it is no longer rectangular would conflict with the term itself and with the claim it depends upon. 
Given that the Fig. 1 shows a rectangular image with no curvature and the other images are curvilinear and sector images, for purposes of examination, the Office is considering a “substantially rectangular ultrasound image” to be any image with two straight boundaries. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 18 is indefinite for the following reasons:
Lines 3, recite “depth-origin point”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what a “depth origin point” refers to. One interpretation is that it refers to the focus point of the ultrasound signal. Another interpretation is that it is the starting point of the ultrasound transmission. A third interpretation is that it is the furthest point that the ultrasound is able to travel to and have its response obtained.
For purposes of examination, the Office is considering it is the start of transmission.
Line 5-8, recite “a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer element”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer element” is being compared to the prior recitation of the “substantially rectangular ultrasound image” as the claim states that they are “uniform” with one another. If they are compared to one another, it would be unclear which of the two “substantially rectangular ultrasound image” are the one claimed in claim 10.
For purposes of examination, the Office is considering there only to be one “substantially rectangular ultrasound image”. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
The claim in its entirety is indefinite. It would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 22 is indefinite for the following reasons:
Lines 1-2, recite “ignoring any echo data”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the echo data is being collected at all or is “ignoring” means not collecting the information. 
For purposes of examination, the Office is considering ignoring to mean that the final product to be displayed after processing.

Claim 24 is indefinite for the following reasons:
Lines 2, recite “ignoring any echo data”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the echo data is being collected at all or is “ignoring” means not collecting the information. 
For purposes of examination, the Office is considering ignoring to mean that the final product to be displayed after processing.

Claim 27 is indefinite for the following reasons:
Lines 3, recite “depth-origin point”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what a “depth origin point” refers to. One interpretation is that it refers to the focus point of the ultrasound signal. Another interpretation is that it is the starting point of the ultrasound transmission. A third interpretation is that it is the furthest point that the ultrasound is able to travel to and have its response obtained.
For purposes of examination, the Office is considering it is the start of transmission.
In its entirety, recite “wherein the…transducer elements”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be “substantially rectangular ultrasound image” in the case where the ultrasound image is defined based on the unclear feature of “depth-origin point”. That is, if the image has a curvature as the claim establishes, it is no longer rectangular would conflict with the term itself and with the claim it depends upon. 
Given that the Fig. 1 shows a rectangular image with no curvature and the other images are curvilinear and sector images, for purposes of examination, the Office is considering a “substantially rectangular ultrasound image” to be any image with two straight boundaries. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 28 is indefinite for the following reasons:
Lines 3, recite “depth-origin point”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what a “depth origin point” refers to. One interpretation is that it refers to the focus point of the ultrasound signal. Another interpretation is that it is the starting point of the ultrasound transmission. A third interpretation is that it is the furthest point that the ultrasound is able to travel to and have its response obtained.
For purposes of examination, the Office is considering it is the start of transmission.
Line 4-8, recite “a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer element”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer element” is being compared to the prior recitation of the “substantially rectangular ultrasound image” as the claim states that they are “uniform” with one another. If they are compared to one another, it would be unclear which of the two “substantially rectangular ultrasound image” are the one claimed in claim 19.
For purposes of examination, the Office is considering there only to be one “substantially rectangular ultrasound image”. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
The claim in its entirety is indefinite. It would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 9-10, 12, 15-16, 18-19, 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (PGPUB No. US 2016/0089113).

Regarding claim 1, Choi teaches an ultrasound imaging method using an ultrasound transducer (Probe 1010), comprising a plurality of transducer elements configured in a curved geometry and a curved contact surface (Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements), the method comprising:
	imaging using the ultrasound transducer wherein, a plurality of ultrasound signals are sequentially transmitted from the curved contact surface (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Fig. 3, 5, 7, 10, 11, 14 shows an instance where the ultrasound signals are transmitted off the curved probe 1010), and wherein at least one of the plurality of ultrasound signals is steered in a direction away from normal to the curved contact surface (Fig. 7 shows the beam to be transmitted in a non-normal manner from the curved probe surface), and at least one other of the plurality of ultrasound signals is normal to the curved contact surface (Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface), and both the at least one ultrasound signal steered from the curved contact surface and the at least one ultrasound signal normal to the curved contact surface form part of the plurality of ultrasound signals that are each parallel to each other (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. Such a transmission in the same downward direction between a non normal and normal signal would be parallel as they are traveling in the same direction), and wherein the plurality of parallel ultrasound signals sequentially transmitted from the curved contact surface generate a substantially rectangular ultrasound image (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0016 teaches that the image that is generated with the ultrasound is in a rectangular shape. Paragraph 0096 teaches that the purpose of the pushing in Fig. 7 with normal and non-normal beams is because it is making a rectangular image).

Regarding claim 3, Choi teaches the method in claim 1, as discussed above.
Choi further teaches a method, wherein the plurality of ultrasound signals sequentially transmitted from the curved contact surface is performed by pulsing a respective plurality of apertures of the plurality of transducer elements across the curved contact surface sequentially (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements).

Regarding claim 6, Choi teaches the method in claim 1, as discussed above.
Choi further teaches a method, wherein one or more transducer elements on an end of an array of the plurality of transducer elements are excluded from being activated (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements. Fig. 3 shows some elements transmitting while others do not. Fig. 3, 5, 7, 10, 11, 14).

Regarding claim 7, Choi teaches the method in claim 1, as discussed above.
Choi further teaches a method, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe), and a top edge of the substantially rectangular ultrasound image has a curvature that reflects the curved geometry of the configuration of the plurality of transducer elements (Fig. 16 shows a curved image 16 with straight lines on the left and the right of the image).

Regarding claim 9, Choi teaches the method in claim 1, as discussed above.
	Choi further teaches a method, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe), and a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals).

Regarding claim 10, Choi teaches an ultrasound imaging machine, comprising: 
an ultrasound processor (Image processor and controller); and 
a transducer (Probe 1010), the transducer communicably coupled to the ultrasound processor (See Fig. 1. It is inherent that a processor controls the transducer), and the transducer comprising a plurality of transducer elements configured in a curved geometry and a curved contact surface (Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements); 
wherein the ultrasound processor is configured to:
cause a plurality of ultrasound signals to be sequentially transmitted from the curved contact surface (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Fig. 3, 5, 7, 10, 11, 14 shows an instance where the ultrasound signals are transmitted off the curved probe 1010), wherein at least one of the plurality of ultrasound signals is steered in a direction away from normal to the curved contact surface (Fig. 7 shows the beam to be transmitted in a non-normal manner from the curved probe surface), and at least one other of the plurality of ultrasound signals is normal to the curved contact surface (Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface), and both the at least one ultrasound signal steered  
    PNG
    media_image1.png
    8
    6
    media_image1.png
    Greyscale
 from the curved contact surface and the at least one ultrasound signal normal to the curved contact surface form part of the plurality of ultrasound signals that are each parallel to each other (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. Such a transmission in the same downward direction between a non normal and normal signal would be parallel as they are traveling in the same direction), and wherein the plurality of parallel ultrasound signals sequentially transmitted from the curved contact surface generate a substantially rectangular ultrasound image (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0016 teaches that the image that is generated with the ultrasound is in a rectangular shape. Paragraph 0096 teaches that the purpose of the pushing in Fig. 7 with normal and non-normal beams is because it is making a rectangular image).

Regarding claim 12, Choi teaches the ultrasound imaging machine in claim 10, as discussed above.
Choi further teaches an ultrasound imaging machine, wherein the plurality of ultrasound signals sequentially transmitted from the curved contact surface is performed by pulsing a respective plurality of apertures of the plurality of transducer elements across the curved contact surface sequentially (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements).

Regarding claim 15, Choi teaches the ultrasound imaging machine in claim 10, as discussed above.
Choi further teaches an ultrasound imaging machine, wherein one or more transducer elements on an end of an array of the plurality of transducer elements are excluded from being activated (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements. Fig. 3 shows some elements transmitting while others do not. Fig. 3, 5, 7, 10, 11, 14).

Regarding claim 16, Choi teaches the ultrasound imaging machine in claim 10, as discussed above.
Choi further teaches an ultrasound imaging machine, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe), and a top edge of the substantially rectangular ultrasound image has a curvature that reflects the curved geometry of the configuration of the plurality of transducer elements (Fig. 16 shows a curved image 16 with straight lines on the left and the right of the image).

Regarding claim 18, Choi teaches the ultrasound imaging machine in claim 10, as discussed above.
Choi further teaches an ultrasound imaging machine, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe), and a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals).

Regarding claim 19, Choi an ultrasound transducer, capable of being communicably coupled to an ultrasound processor (See Fig. 1. It is inherent that a processor controls the transducer), the ultrasound transducer comprising: 
a curved contact surface (Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements); and 
a plurality of transducer elements configured in a curved geometry, the plurality of transducer elements being positioned proximate to the curved contact surface (Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements), wherein when the ultrasound transducer is communicably coupled to the ultrasound processor (See Fig. 1. It is inherent that a processor controls the transducer), the ultrasound processor is configured to: 
cause a plurality of ultrasound signals to be sequentially transmitted from the curved contact surface (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Fig. 3, 5, 7, 10, 11, 14 shows an instance where the ultrasound signals are transmitted off the curved probe 1010), wherein at least one of the plurality of ultrasound signals is steered in a direction away from normal to the curved contact surface (Fig. 7 shows the beam to be transmitted in a non-normal manner from the curved probe surface), and at least one other of the plurality of ultrasound signals is normal to the curved contact surface (Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface), and both the at least one ultrasound signal steered from the curved contact surface and the at least one ultrasound signal normal to the curved contact surface form part of the plurality of ultrasound signals that are each parallel to each other (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. Such a transmission in the same downward direction between a non normal and normal signal would be parallel as they are traveling in the same direction), and wherein the plurality of parallel ultrasound signals sequentially transmitted from the curved contact surface generate a substantially rectangular ultrasound image (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0016 teaches that the image that is generated with the ultrasound is in a rectangular shape. Paragraph 0096 teaches that the purpose of the pushing in Fig. 7 with normal and non-normal beams is because it is making a rectangular image).


Regarding claim 21, Choi teaches the method in claim 9, as discussed above.
	Choi further teaches a method, wherein prior to generating the substantially rectangular image with a uniform top edge (Fig. 17 show a uniform top on the rectangular image. Paragraph 0063 teaches that the image is an output after formulation), the method further comprises: 
adjusting scanlines acquired from an aperture that is higher than the lowest point of the curved geometry of the configuration of the transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals. Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe).  

Regarding claim 22, Choi teaches the method in claim 21, as discussed above.
	Choi further teaches a method, wherein the adjusting comprises ignoring any echo data acquired for depths less than the lowest point of the curved geometry of the configuration of the transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals).  

Regarding claim 23, Choi teaches the ultrasound imaging machine in claim 18, as discussed above.
Choi further teaches an ultrasound imaging machine, wherein prior to generating the substantially rectangular image with a uniform top edge (Fig. 17 show a uniform top on the rectangular image. Paragraph 0063 teaches that the image is an output after formulation), the ultrasound processor is further configured to: 
adjust scanlines acquired from an aperture that is higher than the lowest point of the curved geometry of the configuration of the transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals. Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe).  

Regarding claim 24, Choi teaches the ultrasound imaging machine in claim 23, as discussed above.
Choi further teaches an ultrasound imaging machine, wherein the adjusting comprises ignoring any echo data acquired for depths less than the lowest point of the curved geometry of the configuration of the transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals).  

Regarding claim 25, Choi teaches the ultrasound transducer in claim 19, as discussed above.
Choi further teaches an ultrasound transducer, wherein the plurality of ultrasound signals sequentially transmitted from the curved contact surface is performed by pulsing a respective plurality of apertures of the plurality of transducer elements across the curved contact surface sequentially (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements).

Regarding claim 26, Choi teaches the ultrasound transducer in claim 19, as discussed above.
Choi further teaches an ultrasound transducer, wherein one or more transducer elements on an end of an array of the plurality of transducer elements are excluded from being activated (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements. Fig. 3 shows some elements transmitting while others do not. Fig. 3, 5, 7, 10, 11, 14).

Regarding claim 27, Choi teaches the ultrasound transducer in claim 19, as discussed above.
Choi further teaches an ultrasound transducer, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe), and a top edge of the substantially rectangular ultrasound image has a curvature that reflects the curved geometry of the configuration of the plurality of transducer elements (Fig. 16 shows a curved image 16 with straight lines on the left and the right of the image).

Regarding claim 28, Choi teaches the ultrasound transducer in claim 19, as discussed above.
Choi further teaches an ultrasound transducer, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe), and a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals).

Regarding claim 29, Choi teaches the ultrasound transducer in claim 28, as discussed above.
Choi further teaches an ultrasound transducer, wherein prior to generating the substantially rectangular image with a uniform top edge (Fig. 17 show a uniform top on the rectangular image. Paragraph 0063 teaches that the image is an output after formulation), the ultrasound processor is further configured to: 
adjust scanlines acquired from an aperture that is higher than the lowest point of the curved geometry of the configuration of the transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals. Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 3, 12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (PGPUB No. US 2016/0089113) further in view of Wilkening et al. (PGPUB No. US 2003/0069504).

Regarding claim 3, Choi teaches the method in claim 1, as discussed above.
	Choi further teaches a method, wherein the plurality of ultrasound signals sequentially transmitted from the curved contact surface is performed by pulsing a respective plurality of apertures of the plurality of transducer elements across the curved contact surface sequentially (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements).
	Alternatively, in an analogous imaging field of endeavor, regarding the ultrasound imaging with a curved probe and controlling the transmission conditions, Wilkening teaches method, wherein the plurality of ultrasound signals sequentially transmitted from the curved contact surface is performed by pulsing a respective plurality of apertures of the plurality of transducer elements across the curved contact surface sequentially (Paragraph 0003 teaches that transmission is sequential. Paragraph 0020 teaches that the transmissions are sequentially performed about apertures that are used in transmission. Paragraph 0030 teaches that curved arrays can be used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi with Wilkening’s teaching of apertures sequentially transmitted ultrasound on a curved array. This modified method would allow the user to improv signal-to-noise ratio (SNR) and the transmission conditions (Paragraph 0005 of Wilkening). Furthermore, the modification improves the contrast quality (Paragraph 0051 of Wilkening).

Regarding claim 12, Choi teaches the ultrasound imaging machine in claim 10, as discussed above.
Choi further teaches an ultrasound imaging machine, wherein the plurality of ultrasound signals sequentially transmitted from the curved contact surface is performed by pulsing a respective plurality of apertures of the plurality of transducer elements across the curved contact surface sequentially (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements).
	Alternatively, in an analogous imaging field of endeavor, regarding the ultrasound imaging with a curved probe and controlling the transmission conditions, Wilkening teaches an ultrasound imaging machine, wherein the plurality of ultrasound signals sequentially transmitted from the curved contact surface is performed by pulsing a respective plurality of apertures of the plurality of transducer elements across the curved contact surface sequentially (Paragraph 0003 teaches that transmission is sequential. Paragraph 0020 teaches that the transmissions are sequentially performed about apertures that are used in transmission. Paragraph 0030 teaches that curved arrays can be used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi with Wilkening’s teaching of apertures sequentially transmitted ultrasound on a curved array. This modified apparatus would allow the user to improv signal-to-noise ratio (SNR) and the transmission conditions (Paragraph 0005 of Wilkening). Furthermore, the modification improves the contrast quality (Paragraph 0051 of Wilkening).

Regarding claim 25, Choi teaches the ultrasound transducer in claim 19, as discussed above.
Choi further teaches an ultrasound transducer, wherein the plurality of ultrasound signals sequentially transmitted from the curved contact surface is performed by pulsing a respective plurality of apertures of the plurality of transducer elements across the curved contact surface sequentially (Paragraph 0086 teaches that the ultrasound signals are transmitted sequentially and over the course of multiple positions of the probe. Paragraph 0056 teaches that the probe is a curved array probe with a plurality of elements that can be NxM elements).
Alternatively, in an analogous imaging field of endeavor, regarding the ultrasound imaging with a curved probe and controlling the transmission conditions, Wilkening teaches an ultrasound transducer, wherein the plurality of ultrasound signals sequentially transmitted from the curved contact surface is performed by pulsing a respective plurality of apertures of the plurality of transducer elements across the curved contact surface sequentially (Paragraph 0003 teaches that transmission is sequential. Paragraph 0020 teaches that the transmissions are sequentially performed about apertures that are used in transmission. Paragraph 0030 teaches that curved arrays can be used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi with Wilkening’s teaching of apertures sequentially transmitted ultrasound on a curved array. This modified apparatus would allow the user to improv signal-to-noise ratio (SNR) and the transmission conditions (Paragraph 0005 of Wilkening). Furthermore, the modification improves the contrast quality (Paragraph 0051 of Wilkening).

Alternatively, claims 7, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (PGPUB No. US 2016/0089113) further in view of Jago (US Patent No. 6,390,981).

Regarding claim 7, Choi teaches the method in claim 1, as discussed above.
Choi further teaches a method, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe), and a top edge of the substantially rectangular ultrasound image has a curvature that reflects the curved geometry of the configuration of the plurality of transducer elements (Fig. 16 shows a curved image 16 with straight lines on the left and the right of the image).
	Alternatively, an analogous imaging field of endeavor, regarding the transmission of ultrasound with a curved array and beamforming controlling, Jago teaches a method, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 3 shows the beams C1-CN are transmitting straight down. Beams C1 and CN are transmitted non-normally from the curved array 10. The points of transmission of beams C1 and CN are at different points from the lowermost point of the probe), and a top edge of the substantially rectangular ultrasound image has a curvature that reflects the curved geometry of the configuration of the plurality of transducer elements (The image structure formulated by the C beams is shown to be substantially rectangular and with a curvature on the top in accordance of the probe 10).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi with Jago’s teaching of an image that has a curve in shape of the probe. This modified method would allow the user to improve the sampling and signal-to-noise ratio (SNR) (Col. 1, lines 52-57, of Jago). Furthermore, the modification reducing speckle noise and allowing steering (Abstract of Jago).

Regarding claim 18, Choi teaches the ultrasound imaging machine in claim 10, as discussed above.
Choi further teaches an ultrasound imaging machine, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe), and a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals).
Alternatively, an analogous imaging field of endeavor, regarding the transmission of ultrasound with a curved array and beamforming controlling, Jago teaches an ultrasound imaging machine, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 3 shows the beams C1-CN are transmitting straight down. Beams C1 and CN are transmitted non-normally from the curved array 10. The points of transmission of beams C1 and CN are at different points from the lowermost point of the probe), and a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer elements (The image structure formulated by the C beams is shown to be substantially rectangular and with a curvature on the top in accordance of the probe 10).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi with Jago’s teaching of an image that has a curve in shape of the probe. This modified apparatus would allow the user to improve the sampling and signal-to-noise ratio (SNR) (Col. 1, lines 52-57, of Jago). Furthermore, the modification reducing speckle noise and allowing steering (Abstract of Jago).

Regarding claim 28, Choi teaches the ultrasound transducer in claim 19, as discussed above.
Choi further teaches an ultrasound transducer, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 11 shows the beam to be transmitted in a non-normal manner from the curved probe surface. Paragraph 0093 teaches that the ultrasound signal is transmitted normal to the curved surface. This is seen in Fig. 5. Fig. 11 provides an instance where ultrasound signals are being transmitted both normal to the surface ad non-normal to the surface. The transmission shown on the left is shown to be at a higher point of the probe than the lowest and central point of the probe), and a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer elements (Fig. 11 shows the transmission of beams 1012 to be after the lowest most point of the transducer. Fig. 17 shows the rectangular image that is based on the wave structure shown in Fig. 11. Paragraph 0016 and 0024 teaches that the received signal is beamformed so that a rectangular image is created. Paragraph 0090 teaches that the curved probe is used but the rectangular structure is generated based on the received signals).
Alternatively, an analogous imaging field of endeavor, regarding the transmission of ultrasound with a curved array and beamforming controlling, Jago teaches an ultrasound transducer, wherein the at least one ultrasound signal steered in a direction away from normal to the curved contact surface has a different depth-origin point than the at least one ultrasound signal normal to the curved contact surface (Fig. 3 shows the beams C1-CN are transmitting straight down. Beams C1 and CN are transmitted non-normally from the curved array 10. The points of transmission of beams C1 and CN are at different points from the lowermost point of the probe), and a top edge of the substantially rectangular ultrasound image is uniform with the substantially rectangular ultrasound image having its depth-origin point set to a lowest point of the curved geometry of the configuration of the plurality of transducer elements (The image structure formulated by the C beams is shown to be substantially rectangular and with a curvature on the top in accordance of the probe 10).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi with Jago’s teaching of an image that has a curve in shape of the probe. This modified apparatus would allow the user to improve the sampling and signal-to-noise ratio (SNR) (Col. 1, lines 52-57, of Jago). Furthermore, the modification reducing speckle noise and allowing steering (Abstract of Jago).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deguchi et al. (PGPUB No. US 2016/0081666): Teaches the transmission of parallel lines from a curved array such that at least one beam is normal and another is non-normal and sequentially transmitting the signals so that the image that is produced is a rectangle. 
Noguchi et al. (PGPUB No. US 2018/0042576): Teaches sequential transmission to generate a rectangular.
Lee et al. (US Patent No. 10,395,346): Teaches the use of a curved array to generate a rectangular image and sequential transmission. This is support that the combination of Kulakowski Jr. and Hallman would allow for Hallman’s sequential transmission on Kulakowski Jr.’s curved probe.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793